Citation Nr: 1601211	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-13 187	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Pension Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected improved pension benefits with special monthly pension due to the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had active service from December 1951 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in St. Paul, Minnesota, which found that the Veteran's income was excessive for entitlement to special monthly pension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable annual income, less excludable expenses, has exceeded the maximum annual pension rate for improved pension benefits with special monthly pension due to the need for regular aid and attendance for all periods on appeal.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with special monthly pension due to the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1503, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.21, 3.23, 3.271, 3.272, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The RO notified the Veteran in March 2014, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his claim for nonservice-connected pension with special monthly pension based on the need for aid and attendance, and the responsibilities of the Veteran and VA in obtaining such evidence.  Although the Veteran has not been notified of the evidence and information necessary to establish an effective date, he has not been prejudiced by the lack of this notice, as the denial of his claim renders this question moot. 

With respect to the duty to assist, there is no indication that any pertinent records remain outstanding.  The Veteran submitted evidence to establish that he is in need of regular aid and attendance, as well as income and expense evidence, including any medical expenses that could lower is countable income, and updated amounts during the appeal in response to adjudicatory determinations.  The dispositive question on appeal is whether his countable income is in excess of the maximum annual limitation for the claimed benefit.  The RO verified the amount of the Veteran's benefits received from the Social Security Administration (SSA).  There is no argument or indication that any pertinent evidence remains outstanding.

In sum, VA has made reasonable efforts to obtain evidence necessary to substantiate the claim, and the Veteran has had multiple opportunities to submit evidence and arguments.  A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no likely benefit to the Veteran.  VA has satisfied its duties to inform and assist the Veteran, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

II. Analysis

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.   

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351(b), 3.352(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the dispositive question is whether the Veteran's countable income is excessive to be entitled to pension benefits.  Thus, it is unnecessary to discuss the provisions regarding net worth and establishing the need for aid and attendance.  The Board notes, however, that the Veteran submitted information to establish the need for regular aid and attendance, including two VA Forms 21-2680 signed by a medical professional; and lay statements from the Veteran and his sister-in-law indicating that she lives with and takes care of him.  He has no reported net worth.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Id.

The Veteran filed an informal claim via telephone in February 2014, and submitted a formal claim for pension (via VA Form 21-527EZ) in March 2014.  He denied having any dependents, and indicated that his wife and son had died.    

The MAPR for pension with aid and attendance for a Veteran with no dependents was $21,107, effective December 1, 2013; and $21,466, effective December 1, 2014.  See VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

The Veteran has reported income from SSA, civil service retirement, and military service retirement.  Retirement income from the SSA is not specifically excluded under 38 C.F.R. § 3.272 and, therefore, it is included as countable income.  Further, the minimum VA improved pension income limits generally track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  Civil service and military retirement income are also not excluded from countable income.  As discussed below, unreimbursed medical expenses are excludable to a certain extent.

For 2014, the Veteran has consistently reported SSA income of $464.90 per month, reduced to $360 per month after the deduction for Medicare premium of $104.90, such that he receives $4,320 of SSA income ($360 times 12 months).  His annual SSA benefit before Medicare premium deductions was $5,578 (or $464.90 times 12 months).  See March 2014 claim and May 2014 notice of disagreement; reports in April 2014 and June 2014; November 2014 eligibility verification report (EVR).

SSA inquiries in April 2014 and February 2015 showed that the Veteran was entitled to a gross amount of $464.90 per month, effective as of December 1, 2013; $466.90 per month, effective as of January 1, 2014; and $474.90 per month, effective as of December 1, 2014.  Accordingly, his annual SSA income was $5,602 ($466.80 times 12 months) from March 2014 through the end of November 2014; and $5,698 ($474.90 times 12 months) from December 1, 2014, forward.  Even using the slightly lower monthly amount of $464.90 reported by the Veteran for 2014, which was effective only for December 2013 as indicated by the SSA, the Veteran's annual SSA income would have been $5,578 ($464.90 times 12 months).

The Veteran has also reported various amounts income from military and civil service retirement.  In March 2014, he reported $12,049 of income from civil service retirement, and $12,024 from military service retirement (or $24,073 total).  

In April 2014, the Veteran reported $2,005 monthly income for civil service (or $24,060 annually) and another $10,012 or $11,024 expected income for military retirement.  It appears, however, that the Veteran mistakenly double-reported his total monthly check amount for non-SSA retirement income at that time.  

In his May 2014 notice of disagreement, as well as in June 2014, the Veteran clarified that he had $10,896 of income from civil service retirement and $13,164 of income from military service retirement (or $24,060 annually).  He stated in June 2014 that he receives these two payments in one single check, which would be consistent with his report of $2,005 per month in April 2014.  

In a November 2014 EVR, the Veteran reported a slightly higher income for military and civil service retirement of $26,316, but he stated that there had been no change in the past 12 months.  The Veteran also reported additional wages received in 2013 at this time; however, those are not included as income for his 2014 pension claim, because they were received prior to his claim date.  

There is no argument or indication that the Veteran's military or civil service retirement income has decreased since his last report, and as noted above, his SSA income has increased slightly due to cost-of-living increases.

Resolving all possible doubt in the Veteran's favor, the Board will use the lowest indicated amounts of reported gross income from SSA, civil service, and military retirement to determine whether he is eligible for special monthly pension.   

The Board notes that the initial annualization period would be from the date of the Veteran's February 2014 informal pension claim until February 28, 2015, or the end of the 12th month after that date; and the next annualization period would be based on the calendar year, or from January 1, 2015, through December 31, 2015, such that there would be a period of overlap.  See M21-1, Part V, Subpart iii, 1.E.7.a.  

Nevertheless, to avoid confusion, because the evidence shows very similar income and expense amounts for 2014 and 2015, and these amounts only increased after the February 2014 claim, the Board will focus on the amounts for 2014 and use only the lowest amounts.  As noted below, even the lowest income amounts and the highest excludable expense amounts do not result in a countable income below the MAPR.

Specifically, as summarized above, the lowest indicated SSA annual income amount was $5,578 (or $464.90 monthly); and the lowest annual civil service and military service retirement income was $24,060.  Adding these together, the Veteran had annual income of $29,638.  The slight increases in the level of SSA benefits, as well as the slight differences in the reported civil service and military retirement income, as summarized above, would only increase that annual income.  

With regard to expenses, as noted above, the Veteran has reported Medicare health insurance premiums in the amount of $104.90 per month throughout 2014 and 2015.  The SSA confirmed these amounts in April 2014 and February 2015, and the M21-1, Part I, Appendix B, also noted a $104.90 standard Medicare deduction.  

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare.  38 C.F.R. § 3.272(g).  

Other than Medicare premiums, the Veteran did not report any medical expenses paid in 2014 or 2015.  He reported paying a medical bill in 2013 in his claim; however, as this payment was made prior to the calendar year 2014 when he filed his claim, it is not excludable from his countable income.  See 38 C.F.R. § 3.272(g).  

Accordingly, the Veteran's total annual unreimbursed medical expense amount was $1,258.80 ($104.90 times 12 months).  Only the amount in excess of 5 percent of the minimum MAPR is excludable from income, or in excess of $632 (5% of the minimum MAPR of $12,562) effective December 1, 2013; and $643 (5% of $12,868) effective December 1, 2014.  See id.; M21-1, Part I, Appendix B.

Thus, for calendar year 2014, only the medical expense amount of $1,258 in excess of $632, or $626, was excludable; and effective from December 1, 2014, only the amount in excess of $643, or $615, was excludable.  These amounts reduced the lowest annual income of $29,638 (as discussed above) to $29,012 for 2014, and to $29,023 for 2015.  Moreover, even if 100 percent of the Medicare premiums, or $1,258, were excluded for each year, the annual income of $29,638 would only be reduced to $28,380.  These totals are all well above the applicable MAPR for a veteran with no dependents for pension based on the need for aid and attendance of $21,107, effective December 1, 2013; and $21,466, effective December 1, 2014.  Id.

The Veteran also reported a one-time legal expense that was paid in June 2013.  It appears from an April 2014 letter that this expense was related to trying to collect benefits from the insurance company for the accidental death of the Veteran's son.  Under 38 C.F.R. § 3.271(g), civilian compensation or damages collected as a result of personal injury or death will be considered as income received; however, medical, legal, or other expenses incident to the injury or death, or to the collection or recovery of the amount of the award or settlement, may be deducted.  Nevertheless, as the Veteran actually paid this legal expense in 2013, it was prior to the relevant period and is not excludable from annual income for his 2014 claim.  

In March and April 2014, the Veteran reported monthly car and mortgage expenses.  These are not medical expenses, and they are not otherwise listed as excludable expenses in 38 C.F.R. § 3.272; thus, they cannot be deducted from income.

In his February 2015 substantive appeal (VA Form 9), the Veteran argued that the amounts for Federal and State taxes, in the amount of $2,224, should be excluded from his income to come below the income limit.  The Veteran's representative made similar arguments in a November 2015 informal hearing presentation.  Countable income includes the gross amount before any deductions for such things as taxes, insurance, retirement plans, social security, etc.  38 C.F.R. § 3.271(b).  Thus, taxes cannot be excluded to lower the Veteran's annual countable income.

Otherwise, the Veteran has argued, including in his substantive appeal, that he is elderly and has many medical problems, and that he does not have any money to pay his caretaker for her assistance.  As noted above, this is the purpose of special monthly pension based on the need for aid and attendance; however, the Veteran must still meet the income and net worth limitations to be entitled to VA pension.  

As discussed above, resolving all doubt in the Veteran's favor, using the lowest amounts of reported income and the highest amounts of allowable exclusions, his countable income exceeds the maximum limit for this benefit.  Therefore, his claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.


ORDER

The Veteran's countable income exceeds the maximum annual limitation for the benefit of nonservice-connected pension with special monthly pension based on aid and attendance, and entitlement to such benefit is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


